      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 1 of 42




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS




JAMES SCOTT HARRINGTON                        )
and                                           )
JOSHUA A. KELLERMAN;                          )
Plaintiffs,                                   )
                                              )
v.                                            )      2020-CV- _______________
                                              )
STATE OF KANSAS,                              )
KANSAS HIGHWAY PATROL;                        )
                                              )
HERMAN JONES, in his individual               )
capacity;                                     )
and                                           )
JASON DE VORE, in his individual              )
capacity;                                     )
                                              )
               Defendants.                    )



                                          COMPLAINT


       COMES NOW, Plaintiffs James Scott Harrington and Joshua A. Kellerman, through their

counsel, Kelly J. Trussell of the law firm of SLOAN, EISENBARTH, GLASSMAN, MCENTIRE &

JARBOE, L.L.C., and for their claims against the Defendants, the Plaintiffs allege as follows:



                                       INTRODUCTION

       This civil action is brought by James Scott Harrington and Joshua A. Kellerman to obtain

redress for their unlawful employment terminations. The Plaintiffs were both employed by the

State of Kansas Highway Patrol. While employed, both Plaintiffs received complaints from female
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 2 of 42




employees regarding the sexual harassment and gender discrimination acts they suffered within

the Agency. The Plaintiffs engaged in protected activity under Title VII by opposing those

unlawful actions and their employer responded with retaliatory actions, which included

termination. Additionally, both Plaintiffs exercised their rights to free speech by publicly speaking

out on matters of public concern. The Defendants violated the Plaintiffs’ First Amendment right

to free speech by acts of retaliation and ultimately unlawful termination of their employment.



                                            PARTIES

1.     James Scott Harrington (“Harrington”) is a Kansas resident.

2.     Harrington was employed as a state trooper for the Kansas Highway Patrol from 2000

       until July 23, 2020, when his employment was terminated.

3.     Joshua A. Kellerman (“Kellerman”) is a Kansas resident.

4.     Kellerman was employed as a state trooper for the Kansas Highway Patrol from 2003

       until July 23, 2020, when his employment was terminated.

5.     Defendant State of Kansas Highway Patrol (“KHP”) is a political subdivision of the State

       of Kansas with its headquarters’ office located in Topeka, Kansas.

6.     Defendant KHP is an employer with over 500 employees in the State of Kansas.

7.     At the time of the Plaintiffs’ terminations, Defendant Herman Jones was the

       Superintendent for the KHP; Plaintiffs’ allegations against him are in his individual

       capacity.

8.     At the time of the Plaintiffs’ terminations, Defendant Jason De Vore was the Assistant

       Superintendent for the KHP; Plaintiffs’ allegations against him are in his individual

       capacity.




                                                 2
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 3 of 42




                                          JURISDICTION

9.    This Court has jurisdiction over Plaintiffs’ claims under 28 U.S.C. § 1331 (federal question

      claims) and 42 U.S.C. § 2000e (Title VII claims).

10.   All conditions precedent to jurisdiction under 42 U.S.C. § 2000e-5 have been met,

      including: (i) charges of employment retaliation were filed with the Equal Employment

      Opportunity Commission and the Kansas Human Rights Commission within 300 days of

      the commission of the unfair employment practices; (ii) Notifications of Right to Sue were

      received from the EEOC; and (iii) this Complaint has been filed within 90 days of the

      receipt of the Notifications of Right to Sue. See Letters Attached.

                                             VENUE

11.   Venue is proper in this district under 28 U.S.C. § 1391 (general venue) and 42 U.S.C §

      2000e (Title VII claims).

                                  FACTUAL ALLEGATIONS

12.   Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

      as though fully set forth herein.

13.   Plaintiff Harrington was hired by KHP in 2000.

14.   Plaintiff Kellerman was hired by KHP in 2003.

15.   In April of 2019, Governor Laura Kelly appointed Herman Jones to the position of

      Superintendent of KHP.

16.   The Superintendent position carries with it the rank of Colonel within KHP.

17.   In May of 2019, Superintendent Col. Herman Jones selected Jason De Vore to the position

      of Assistant Superintendent of KHP.

18.   The Assistant Superintendent position carries with it the rank of Lt. Colonel within KHP.




                                               3
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 4 of 42




19.   KHP Superintendent Col. Herman Jones and KHP Assistant Superintendent Lt. Col. Jason

      De Vore created and allowed a hostile work environment of sexual harassment and gender

      discrimination within KHP.

20.   Plaintiffs Harrington and Kellerman acted in opposition of the hostile work environment

      of sexual harassment and gender discrimination actions within KHP.



  Harrington Reported the Sexual Harassment of KHP Employees and Engaged in Acts
                     Opposing KHP’s Prohibited Discrimination


21.   Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

      as though fully set forth herein.

22.   Harrington, with the rank of Major, reported to both Col. Jones and Lt. Col. De Vore within

      his employment duties.

23.   On or about June 3, 2019, Harrington, Kellerman, and another KHP employee were in a

      meeting with Lt. Col. De Vore and were told, “if you are subversive, if I catch wind of you

      being subversive, you will be gone and will not have a seat at this table.”

24.   At this same meeting, Harrington, Kellerman, and another KHP employee were told by Lt.

      Col. De Vore that they were only allowed to follow their chain of command for any issues

      with KHP and that “everything was to be run through me.”

25.   On or about June 25, 2019, Harrington met with a KHP employee (“Employee A”) whom

      he supervised within his employment duties.

26.   During this meeting, Harrington was informed by Employee A that KHP was taking

      unlawful gender discrimination actions against her that also included retaliation by KHP.




                                               4
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 5 of 42




27.   On or about June 26, 2019, Harrington informed Lt. Col. De Vore of Employee A’s

      complaints to him and De Vore responded that he would “take care of it.”

28.   Harrington remained Employee A’s supervisor after the June 26, 2019, meeting with Lt.

      Col. De Vore.

29.   On or about July 1, 2019, Lt. Col. De Vore met with Employee A and deliberately excluded

      Harrington from this meeting.

30.   On or about August 13, 2019, Harrington was told by a KHP employee (“Employee B”),

      who was not under Harrington’s employment supervision, that she was inappropriately

      physically touched by Col. Jones in Lt. Col. De Vore’s presence.

31.   Employee B stated that she told Col. Jones that his touching of her was inappropriate, to

      which he responded by touching her again and telling her “there, I take it back.”

32.   Harrington told Employee B to contact the KHP Director of Human Resources to discuss

      and report this incident.

33.   On or about August 19, 2019, Harrington attended a Major’s Meeting with Lt. Col. De

      Vore.

34.   During this meeting, Harrington was again told by Lt. Col. De Vore that if he did not play

      on their team, Harrington would be removed from his position.

35.   During this meeting, Col. Jones came into the room and made an inappropriate comment

      about his wife, of a sexual nature, directed at Harrington.

36.   On or about August 26, 2019, Harrington’s workload was increased by the supervision of

      two additional units and he was advised that he was no longer supervising Troop J, an

      employment duty that both Col. Jones and Lt. Col. De Vore knew Harrington was

      especially fond of.




                                               5
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 6 of 42




37.   Harrington questioned Lt. Col. De Vore as to why he would no longer be supervising Troop

      J and was told “that is what the Colonel wanted.”

38.   On or about August 27, 2019, Employee A again reported to Harrington her beliefs that

      she was experiencing gender discrimination by KHP leadership.

39.   On or about September 23, 2019, Harrington met with two female KHP employees

      (“Employee C” and “Employee D”).

40.   Neither Employee C nor Employee D were under Harrington’s employment supervision.

41.   Employee C reported, with factual details, to Harrington that she was experiencing sexual

      harassment and gender discrimination by Col. Jones.

42.   Harrington advised Employee C to report these actions to the KHP Director of Human

      Resources.

43.   Employee D reported to Harrington that she had serious concerns about Col. Jones’s sexual

      harassment actions toward another KHP employee (“Employee E”).

44.   Employee E was not under the employment supervision of Harrington.

45.   On or about September 23, 2019, Harrington was informed by Lt. Col. De Vore that

      Employee A would eventually be terminated.

46.   At this same September 23, 2019 meeting, Lt. Col. De Vore made statements to Harrington

      regarding De Vore and Col. Jones’s decision to not allow Harrington to attend the FBI

      National Academy in December of 2019, an honor Harrington was previously selected for

      and looked forward to attending for over two years.

47.   On or about September 24, 2019, Employee A reported to Harrington that she was still

      experiencing gender discrimination by KHP leadership.




                                              6
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 7 of 42




48.   Employee A also stated to Harrington that she was frustrated by Col. Jones’s sexual

      harassment of other female employees.

49.   Employee A told Harrington she had been in continuous contact with the KHP Director of

      Human Resources regarding her discrimination complaints.

50.   Employee A also stated that she believed a female KHP employee (“Employee F”) was

      leaving her employment because of the sexual harassment and gender discrimination by

      KHP.

51.   Harrington responded to this information by meeting with Employee F and asking her why

      she was leaving KHP employment.

52.   Employee F was under the employment supervision of Harrington.

53.   Employee F told Harrington that she was leaving because of Col. Jones’s sexual

      harassment and gender discrimination of many female KHP employees.

54.   Employee F stated that Lt. Col. De Vore was also responsible for the gender discrimination

      against female KHP employees.

55.   Employee F told Harrington she could no longer work in an environment where women

      were treated so poorly.

56.   Harrington personally reported the information Employee F provided to him to the KHP

      Director of Human Resources.

57.   On September 26, 2019, Harrington reported to Lt. Col. De Vore that Employee F intended

      to leave KHP employment.

58.   Lt. Col. De Vore responded by telling Harrington and the KHP Director of Human

      Resources to “hold off” on filling Employee F’s position.




                                              7
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 8 of 42




59.   On or about October 7, 2019, Harrington attended a senior staff meeting which included

      many civilian section heads and the Professional Standards Unit.

60.   During this meeting, Col. Jones addressed the group and stated the performance of the

      responding Troopers to a recent fatality crash was “like white on rice.”

61.   Several of those in attendance of this meeting complained to Harrington that the race-based

      comment by Col. Jones was inappropriate and offensive.

62.   On or about October 9, 2019, while in a KHP restroom, Col. Jones made an inappropriate

      comment, of a sexual nature, to Harrington, when he referred to the liquid soap in his hand

      as resembling semen and stated he “hadn’t seen that stuff in a while.”

63.   On or about October 10, 2019, a female KHP employee (“Employee G”) called Harrington

      to report Col. Jones had sent her Instant Messages that were of a graphic sexual nature and

      were offensive to her.

64.   On or about October 11, 2019, Lt. Col. De Vore called Harrington to inform him that Col.

      Jones was terminating Employee A’s employment on October 14, 2019, and that “they”

      would need Harrington to gather her things and walk her out of the building after her

      termination.

65.   Also on or about October 11, 2019, Employee G met with Harrington to report Col. Jones

      had continued to send Instant Messages like the day before that were of a graphic sexual

      nature and were offensive to her.

66.   Employee G told Harrington that Col. Jones’s messages and behavior were sexual

      harassment.

67.   Employee G told Harrington that she was reporting the sexual harassment to the Kansas

      Department of Administration.




                                               8
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 9 of 42




68.   Harrington felt helpless in his efforts to assist the female KHP employees in making

      complaints of the discrimination they were experiencing.

69.   On October 14, 2019, Employee G was present with Employee A while Col. Jones

      terminated Employee A’s employment.

70.   On October 24, 2019, Harrington noticed that Employee E was visibly upset.

71.   Harrington asked Employee E if she was upset.

72.   Employee E then detailed to Harrington a sexual harassment incident by Col. Jones and

      stated that Employee C had witnessed it.

73.   Employee E told Harrington that she was intimidated by Col. Jones.

74.   Harrington encouraged Employee E to report this, and any, sexual harassment to the KHP

      Director of Human Resources.

75.   Harrington called Employee E’s direct supervisor, Kellerman, and informed him of her

      incident of sexual harassment.

76.   Harrington also called the KHP Director of Human Resources to report the sexual

      harassment that Employee E had relayed to him.

77.   Harrington then went to Employee C and asked her about the sexual harassment of

      Employee E that he believed she had witnessed.

78.   Employee C confirmed the sexual harassment of Employee E and also told Harrington that

      she too was a victim of Col. Jones’s sexual harassment and gender discrimination.

79.   Harrington told Employee C to report Col. Jones’s discrimination and sexual harassment

      to the KHP Director of Human Resources.

80.   Harrington again contacted the KHP Director of Human Resources and explained that he

      believed there was a pattern of behavior from Lt. Col. De Vore and Col. Jones that




                                                 9
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 10 of 42




       discriminated against KHP female employees and also amounted to the sexual harassment

       of them.

81.    Harrington then met with Craig Kibbe, a Deputy Director of Human Resources under the

       Kansas Department of Administration.

82.    Neither Craig Kibbe, nor the Department of Administration, supervises Harrington’s

       employment.

83.    Harrington’s conversation with Craig Kibbe was in Harrington’s personal capacity, outside

       the scope of his employment with KHP, to seek personal advice on how to report the illegal

       behavior of Col. Jones and Lt. Col. De Vore and improve the working environment within

       KHP.

84.    Harrington discussed the details of the gender discrimination and sexual harassment of

       female KHP employees with Craig Kibbe.

85.    Kibbe told Harrington that Col. Jones was well-known and supported by the community.

86.    Kibbe agreed with Harrington that the female KHP employees were experiencing a hostile

       work environment.

87.    Kibbe was uncomfortable with discussing the matter further with Harrington.

88.    Kibbe then expressed his appreciation of Harrington’s support of the KHP Director of

       Human Resources regarding the discrimination reports she was receiving from KHP

       employees.

89.    On or about October 25, 2019, the KHP Director of Human Resources reported to

       Harrington that she had discussed the details of the gender discrimination and sexual

       harassment of female KHP employees with Craig Kibbe, who was her supervisor within

       the Department of Administration.




                                              10
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 11 of 42




90.    On or about October 28, 2019, a KHP employee (“Employee H”) reported to Harrington

       that Col. Jones made an inappropriate sexual comment, accompanied with sexual body

       gestures, to female KHP employees at the KHP Academy in Salina.

91.    Employee H told Harrington that a female KHP employee (“Employee I”) was unhappy

       about the comments from Col. Jones and that she believed them to be inappropriate.

92.    Employee H also told Harrington that Employee I stated that she tries to “tune out” a lot of

       what Col. Jones says to her because of the many inappropriate things he says to the female

       KHP employees.

93.    Employee H was not under the employment supervision of Harrington.

94.    Harrington told Employee H to report Col. Jones’s actions and comments to the KHP

       Director of Human Resources.

95.    On or about October 31, 2019, Employee C and Employee E reported another sexual

       harassment incident regarding Col. Jones.

96.    Employee E told Harrington that she was scared of Col. Jones, she did not want him to put

       his hands on her, and that he made unwelcome sexual comments to her nearly every time

       he saw her.

97.    Employee E told Harrington that while she was sitting down and eating lunch with

       Employee C, Employee E was physically touched and then verbally sexually harassed by

       Col. Jones upon him entering the room.

98.    Col. Jones, referring to Employee E’s body, asked her why she always “shakes it” for him

       when he is around.

99.    Employee C witnessed the sexual harassment of Employee E and both were advised by

       Harrington to report this incident to the KHP Director of Human Resources.




                                                11
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 12 of 42




100.    Harrington also personally reported this incident to the KHP Director of Human Resources.

101.    Harrington additionally relayed this information to Kellerman, the direct supervisor of

        Employee E.

102.    On or about November 7, 2019, Employee B reported to Harrington that during a meeting

        she was again physically touched and felt singled out, in a gender discriminatory manner,

        by Col. Jones.

103.    Employee B reported to Harrington that she previously told Col. Jones that she did not

        want him to physically touch her, but that he continued to do so.

104.    Harrington told Employee B to report the incident to the KHP Director of Human

        Resources.

105.    On or about December 5, 2019, it was reported to Harrington that Col. Jones had made an

        inappropriate comment, of a sexual nature, also accompanied by body gestures, to female

        KHP employees while he was attending the Troop J recruit graduation.

106.    Harrington was told that the female KHP employees reported that, while it was offensive

        to them, they were “used to” his inappropriate behavior and that it had become the “norm”

        when he was in the building.

107.    On or about December 27, 2019, Employee B reported to Harrington that she was again

        physically touched, and felt singled out in a gender discriminatory manner, by Col. Jones.

108.    Employee B told Harrington she would report this incident to the KHP Director of Human

        Resources.

           Harrington Asserted His Free Speech Rights and Reported His Knowledge of
                 KHP’s Illegal Actions by Jones and De Vore to Public Officials

109.    Harrington again went outside KHP to speak out and report illegal actions within the

        agency.



                                                12
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 13 of 42




110.    Between January and February of 2020, Harrington met with a Kansas State Senator

        (“Legislator A”) in an effort to inform her of the female KHP employees’ complaints of

        discrimination and harassment; to seek guidance regarding his assistance with reporting

        their complaints; to discuss his beliefs of other illegal actions by Col. Jones within KHP;

        and to inform her of the low morale within KHP itself.

111.    Harrington’s conversations with Legislator A were in Harrington’s personal capacity,

        outside the scope of his employment with KHP, to inform her of information relating to

        public interest, to seek personal advice on how to report the illegal behavior of Col. Jones

        and Lt. Col. De Vore, and to ultimately improve the working environment with KHP.

112.    Legislator A told Harrington that she would discuss these issues with Gov. Laura Kelly.

113.    Between January and February of 2020, Harrington also met with a Kansas State

        Representative (“Legislator B”) in an effort to inform him and seek guidance assisting the

        female KHP employees with their complaints; to discuss other illegal actions by Col. Jones

        and Lt. Col. De Vore within KHP; and to inform him of the low morale within KHP.

114.    Harrington’s conversations with Legislator B were in Harrington’s personal capacity,

        outside the scope of his employment with KHP, to inform him of information relating to

        public interest, and to seek personal advice on how to report the illegal behavior of Col.

        Jones and Lt. Col. De Vore and ultimately improve the working environment with KHP.

115.    In February of 2020, Harrington also met with a Kansas State Representative (“Legislator

        C”) to discuss and seek guidance on assisting the female KHP employees with their

        complaints; to discuss other illegal actions by Col. Jones and Lt. Col. De Vore within KHP;

        and to inform him of the low morale within KHP.




                                                13
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 14 of 42




116.    Harrington’s conversations with Legislator C were in Harrington’s personal capacity,

        outside the scope of his employment with KHP, to inform him of information relating to

        public interest, to seek personal advice on how to report the illegal behavior of Col. Jones

        and Lt. Col. De Vore, and to ultimately improve the working environment with KHP.


 Harrington Continued to Report the Sexual Harassment of KHP Employees and Oppose
       KHP’s Prohibited Discrimination and Retaliation Against Him Intensified


117.    On or about February 3, 2020, Employee D reported to Harrington that she had expressed

        her concerns to Major Eric Sauer regarding the gender discrimination and sexual

        harassment environment of the female KHP employees.

118.    Employee D had previous numerous conversations with Harrington, dating back to

        September 2019, about the hostile work environment and how poorly the female KHP

        employees were being treated.

119.    Employee D told Harrington that she was planning to leave the agency for a much lower

        paying job, because she could not tolerate the behavior by Col. Jones, Lt. Col. De Vore or

        Major Sauer any longer.

120.    Employee D told Harrington she planned to report all the sexual harassment behavior and

        gender discrimination she witnessed and suffered to the KHP Director of Human

        Resources.

121.    Employee D also told Harrington that her biggest concern was the “obsession” that Col.

        Jones had with Employee E and that the obsession was obvious to every female KHP

        employee at the headquarters’ office.

122.    Harrington reported the information relayed by Employee D to the KHP Director of Human

        Resources.



                                                14
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 15 of 42




123.    On or about February 12, 2020, the KHP Director of Human Resources told Harrington

        about a meeting that occurred between her, Col. Jones, and Lt. Col. De Vore the previous

        day in Jones’s office.

124.    She told Harrington that she felt attacked by Col. Jones and Lt. Col. De Vore when they

        relayed to her that the Governor’s office had received an anonymous letter and she was

        accused of sending it.

125.    The letter to the Governor’s office identified Col. Jones as being inappropriate with women

        at KHP, committing ethics violations regarding failure to use sick/annual leave when he

        was off, his illegal use of the state issued P-Card, and other items of that nature.

126.    She told Harrington that she told Col. Jones that she did not send the letter but also that she

        knew there were many people who could have done so within the agency.

127.    She told Harrington that Col. Jones said that if he found out who sent the letter, or who had

        anything to do with the information relayed within it, he would “see that they have a parting

        of the ways with this agency.”

128.    She told Harrington that she believed he was threatening her job with KHP because she

        was supportive of the female employees’ discrimination and harassment complaints.

129.    On or about February 21, 2020, Employee E reported to Harrington that another incident

        of sexual harassment by Col. Jones had occurred.

130.    Employee E relayed the details of the incident to Harrington, which included physical

        touching, of a sexual nature, along with inappropriate comments, of a sexual nature.

131.    Employee E told Harrington that Col. Jones came up to her from behind, put his hands on

        her back and asked her, “does this make you feel uncomfortable?”




                                                  15
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 16 of 42




132.    Employee E told Harrington that Col. Jones was so close to her when he asked his question

        that she could feel his breath on the back of her neck and that it made her feel scared and

        disgusted.

133.    Harrington reported this incident to Employee E’s supervisor, Kellerman, as well as the

        KHP Director of Human Resources.

134.    On or about February 21, 2020, Employee B informed Harrington that she had met with

        Kraig Knowlton, Director of the Office of Personnel Services for Kansas Department of

        Administration.

135.    Employee B reported her concerns of the sexual harassment and gender discrimination of

        female KHP employees to Knowlton.

136.    Employee B told Harrington that Knowlton was planning to initiate an investigation into

        the complaints.

137.    Under information and belief, Knowlton’s meeting with Employee B was initiated after

        Legislator A discussed the information previously relayed to her by Harrington with Gov.

        Laura Kelly.

138.    On or about February 28, 2020, Employee B told Harrington that she had met with an

        investigator with the Department of Administration regarding the allegations of the sexual

        harassment and gender discrimination of female KHP employees.

139.    On or about March 3, 2020, Employees C and E told Harrington that they were meeting

        with investigators with the Department of Administration regarding their complaints of

        sexual harassment and gender discrimination of female KHP employees.




                                                16
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 17 of 42




140.    Employees C and E also told Harrington that they were both scared of what would happen

        if Col. Jones or Lt. Col. De Vore found out they met with the Department of Administration

        investigators.

141.    Employees C and E told Harrington that they specifically told the investigators that they

        had previously reported multiple incidents of sexual harassment and gender discrimination

        to Harrington, Kellerman, and the KHP Director of Human Resources.

  Harrington Was Specifically Named to His Employer by the Kansas Department of
Administration as an Employee Reporting the Sexual Harassment of KHP Employees and
               Acting in Opposition of KHP’s Prohibited Discrimination


142.    Kraig Knowlton, Director of the Office of Personnel Services for Kansas Department of

        Administration drafted a “Summary of Findings” regarding the investigation of the female

        KHP employees reporting complaints of sexual harassment and gender discrimination.

143.    Knowlton’s Summary of Findings was directed to Will Lawrence, Gov. Kelly’s Chief of

        Staff, and to Ryan Wright, Gov. Kelly’s Deputy Chief of Staff.

144.    Knowlton’s Summary of Findings detailed many of the same occurrences of sexual

        harassment and discrimination that are alleged within this Complaint.

145.    Knowlton’s Summary of Findings specifically identified Harrington and Kellerman and

        stated that they “urged” the female KHP employees to come forward and make complaints

        of the sexual harassment and discrimination they suffered.

146.    Knowlton’s Summary of Findings reported that “due to the extremely strong likelihood of

        bias against Col. Jones” by the female employees making the complaints, it was difficult

        to wholly substantiate the allegations.




                                                  17
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 18 of 42




147.    Knowlton’s Summary of Findings also reported that Col. Jones’s “double entendres or

        questionable statements” could not be clearly defined as sexual harassment by the

        investigators.

148.    Upon information and belief, Col. Jones was informed of Knowlton’s Summary of

        Findings and its contents.


        The Employment Retaliation Against Harrington Ultimately Results in Termination


149.    On or about March 10, 2020, Lt. Col. De Vore met with Harrington.

150.    Lt. Col. De Vore was angry with Harrington and asked him about an incident involving

        Harrington acting on an employee’s grievance differently than Lt. Col. De Vore had

        directed Harrington to act.

151.    Harrington told Lt. Col. De Vore that he believed the action directed by Lt. Col. De Vore

        to be an unethical manipulation of policy, and therefore, he did not comply with it.

152.    Lt. Col. De Vore responded to Harrington by shouting, “who do you think you are?”

153.    Harrington responded to Lt. Col. De Vore that he was “not going to be a part of anything

        that was unethical.”

154.    Lt. Col. De Vore then told Harrington that they were going to have a “big boy”

        conversation.

155.    Harrington told Lt. Col. De Vore that the environment in the KHP office was not good.

156.    Harrington told Lt. Col. De Vore that the KHP employees were not treated well and that

        there were too many examples to count.

157.    Later that same day, Col. Jones met with Harrington.




                                                 18
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 19 of 42




158.    Harrington relayed to Col. Jones that he believed the prevention of him attending the FBI

        National Academy and removing Troop J from his supervision were acts of retaliation

        against him.

159.    Col. Jones told Harrington that he was going to figure out who the people were who were

        not in his “canoe” with him and “deal with them.”

160.    Harrington told Col. Jones that he had never seen anything like what he has experienced at

        KHP since Col. Jones became Superintendent.

161.    Col. Jones told Harrington he wanted to be his friend at KHP.

162.    Harrington left the meeting with Col. Jones and again met with Lt. Col. De Vore.

163.    Lt. Col. De Vore told Harrington that he wished he could make Harrington happy with

        KHP and be his friend at KHP.

164.    During the remainder of March and April of 2020, Harrington was predominantly working

        remotely, due to COVID policies in place.

165.    On or about May 5, 2020, during a conference call with Lt. Col. De Vore, Harrington and

        Kellerman were asked by Lt. Col De Vore if they disagreed with the decision to not allow

        a female KHP employee (“Employee J”) a different position within KHP.

166.    The position Employee J was requesting was a supervisory position within KHP.

167.    Harrington and Kellerman both expressed their opposition to deny Employee J this

        position, as KHP policy would deem her qualified for the position.

168.    Harrington and Kellerman both expressed that not allowing Employee J this position

        violated KHP policy and did not reflect well on the administration.

169.    Lt. Col. De Vore angrily responded to Harrington and Kellerman’s statements by saying,

        “The Colonel has the right to do whatever he needs to do for the agency.”




                                                19
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 20 of 42




170.    For many years, both Harrington and Kellerman have known Lt. Col De Vore to openly

        have the opinion that women do not belong in law enforcement.

171.    It was clear during Lt. Col. De Vore’s conference call that Col. Jones and Lt. Col. De Vore

        did not want Employee J to have the leadership position, and Harrington and Kellerman,

        the only majors expressing opposition on the call, believed that it was solely because she

        is female.

172.    On or about May 27, 2020, Employee E returned to the office after working remotely due

        to COVID policies.

173.    Employee E reported to Harrington that upon her return, she had been sexually harassed

        by Col. Herman by a very inappropriate physical touching, of a sexual nature.

174.    Employee E reported that Col. Jones touched her shoulder, slid his hand down her arm and

        across her legs, grabbed her left hand and made a statement that he welcomed her back to

        the office.

175.    Employee E was in distress while reporting this incident to Harrington and asked

        Harrington if she could discuss this incident with the KHP Director of Human Resources.

176.    Harrington encouraged her to do that and he also reported the incident to the KHP Director

        of Human Resources himself.

177.    Harrington additionally reported this incident to Kellerman, Employee E’s supervisor.

178.    Between May 29 and June 17, 2020, Harrington received complaints of sexual harassment,

        inappropriate comments, and unprofessional behavior toward female employees very

        frequently, nearly daily, from various KHP employees in positions as Troopers,

        Lieutenants, Captains, and office personnel.




                                                20
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 21 of 42




179.    Between May 29 and July 23, 2020, Harrington was excluded from fiscal meetings with

        Col. Jones and Lt. Col. De Vore.

180.    Between May 29 and July 23, 2020, Harrington was excluded from meetings with Captain

        Jim Oehm, the commander of Troop M.

181.    Between May 29 and July 23, 2020, Col. Jones and Lt. Col. De Vore no longer sought out

        Harrington’s opinions, insight, or information regarding his employment duties.

182.    On or about June 17, 2020, Employees B and E both reported to Harrington that they had

        met with the law firm attorneys that were hired by the State to conduct an “investigation”

        into allegations made against Col. Jones.

183.    Employee E reported to Harrington that during her interview, she felt the attorneys made

        fun of her and blamed her for Col. Jones’s conduct toward her.

184.    Employee E reported to Harrington that she did not believe that the investigation was taken

        seriously, nor would positive results occur from it.

185.    Employee E reported to Harrington that she had told the investigation attorneys that the

        female KHP employees had been reporting their complaints to Harrington and Kellerman

        and that Harrington and Kellerman had consistently encouraged them to report to the KHP

        Director of Human Resources, which they had done.

186.    On or about June 22, 2020, the KHP Director of Human Resources reported to Harrington

        that she had met with the attorneys conducting the investigation and she did not believe

        that the investigation would positively address the sexual harassment and gender

        discrimination within KHP.

187.    On or about July 13, 2020, during the regular Monday Morning Majors’ Meeting, Lt. Col

        De Vore advised of a “fiscal project meeting” scheduled for July 23, 2020.




                                                 21
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 22 of 42




188.    After the Majors’ meeting, Harrington asked the KHP CFO, who directly reports to him

        under his employment supervision, if there were any issues with the projects that could be

        reviewed at the upcoming meeting July 23, 2020.

189.    The CFO told Harrington that there were no issues and that she had already had a meeting

        regarding the projects with Col. Jones and Lt. Col. De Vore.

190.    The CFO also told Harrington that Col. Jones and Lt. Col. De Vore had specifically not

        wanted Harrington to attend that previous meeting with her.

191.    Between July 14, 2020, and July 23, 2020, Harrington had little, if any, contact with Lt.

        Col. De Vore.

192.    Between July 14, 2020 and July 23, 2020, Harrington’s calendar rights for Lt. Col. De

        Vore’s were changed so that Harrington could no longer view any details on Lt. Col. De

        Vore’s calendar or meetings.

193.    Between July 14, 2020 and July 23, 2020, Harrington was only told that Col. Jones was

        traveling on vacation and Harrington had no contact with him.

194.    On July 23, 2020, Harrington was asked by Lt. Col. De Vore to go into Col. Jones’s office.

195.    Harrington went into Col. Jones’s office with Lt. Col. De Vore; others present in the room

        were Col. Jones, Luther Ganieany, General Counsel for KHP, and Craig Kibbe, from

        Kansas Department of Administration.

196.    Col. Jones told Harrington that he was “tasked with cleaning up the Patrol.”

197.    Col. Jones told Harrington that he was relieving him of his duties and asked him to sign a

        prepared letter of resignation.

198.    Harrington asked Col. Jones why his employment was ending, to which Jones told

        Harrington, “You know why.”




                                                22
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 23 of 42




199.    Harrington asked Col. Jones what the alternative was to him resigning and Col. Jones told

        him, “You are fired.”

200.    Ultimately, Harrington accepted the option to resign his employment, in leu of termination.

201.    Harrington’s resignation amounts to a constructive discharge by his employer.


        The State Further Retaliated Against Harrington for Filing a Formal EEOC Charge
                         of Discrimination After His Employment Ended


202.    On August 17, 2020, Harrington filed a formal Charge of Discrimination with the Equal

        Employment Opportunity Commission (“EEOC”) against the State of Kansas and Kansas

        Highway Patrol.

203.    Harrington’s Formal Charge alleged employment retaliation for his reporting of KHP’s

        sexual harassment and his acts in opposition of gender discrimination.

204.    After his retaliatory discharge from KHP employment, Harrington formally retired from

        his employment with the State of Kansas.

205.    Harrington was informed by Kansas Public Employees Retirement System (“KPERS”) that

        he would have been statutorily allowed 240 hours of his accrued sick leave pay if his

        retirement date had coincided with his employment end date.

206.    Harrington was also informed that his employer could voluntarily authorize the payment

        of his accrued sick leave pay.

207.    Harrington also personally knew that the State had previously placed other KHP employees

        on short administrative leaves in order to accommodate and authorize the payment of

        benefits such as his accrued sick leave pay.

208.    Harrington contacted the benefits coordinator for KHP and inquired about obtaining

        authorization to pay his accrued sick leave.



                                                23
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 24 of 42




209.    Harrington was told that the KHP Director of Human Resources agreed that he should be

        entitled to 240 hours of his accrued sick leave pay.

210.    Harrington was told that the KHP Director of Human Resources would request Col. Jones

        to approve the accrued sick leave be paid to Harrington.

211.    Col. Jones responded by asking that Harrington write a letter to him requesting his approval

        to have the accrued sick leave paid.

212.    Harrington sent the written request to Col. Jones, which was delivered to Col. Jones on

        August 19, 2020.

213.    Col. Jones never responded, nor approved, the sick leave be paid to Harrington.

214.    Harrington then contacted Will Lawrence, Gov. Kelly’s Chief of Staff, to inquire whether

        he could obtain the approval to have Harrington’s accrued sick leave paid.

215.    During a telephone call on October 8, 2020, Mr. Lawrence told Harrington that he had

        accommodated other former KHP employees to allow them to obtain retirement benefits

        such as Harrington was requesting.

216.    Mr. Lawrence told Harrington that if he had been involved in the timing of Harrington’s

        employment ending, he would have accommodated him as well.

217.    However, Mr. Lawrence told Harrington that his EEOC Charge was problematic because

        he had caused additional problems within the KHP agency and he would not accommodate

        him because he had filed the Charge.

218.    Mr. Lawrence then told Harrington that he would approve the payment of his accrued sick

        leave only if Harrington dismissed the EEOC Charge of Discrimination and did not pursue

        his discrimination claims against the State of Kansas.




                                                 24
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 25 of 42




219.    Harrington refused to agree to not pursue his discrimination claims against the State of

        Kansas.

220.    Mr. Lawrence did not accommodate Harrington or assist him to obtain authorization for

        payment of his accrued sick leave.

221.    Mr. Lawrence’s sole reason for not accommodating Harrington’s sick leave pay was in

        retaliation for Harrington filing a Charge of Discrimination with the EEOC against the

        State.


          Kellerman Reported the Sexual Harassment of KHP Employees and Engaged in
                       Acts Opposing KHP’s Prohibited Discrimination

222.    Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

        as though fully set forth herein.

223.    Kellerman, with the rank of Major, reported to both Col. Jones and Lt. Col. De Vore within

        his employment duties.

224.    On or about June 3, 2019, Kellerman, Harrington, and another KHP employee were in a

        meeting with Lt. Col. De Vore and were told, “if you are subversive, if I catch wind of you

        being subversive, you will be gone and will not have a seat at this table.”

225.    At this same meeting, Kellerman, Harrington, and another KHP employee were told by Lt.

        Col. De Vore that they were only allowed to follow their chain of command for any issues

        with KHP and that “everything was to be run through me.”

226.    On or about June 5, 2019, Kellerman met privately with Lt. Col. De Vore.

227.    During this meeting, Lt. Col. De Vore again told him that if he was subversive he would

        be removed from the table and stated that Col. Jones had given him the authority to do so.




                                                 25
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 26 of 42




228.    On or about August 13, 2019, Employee B told Kellerman that she was inappropriately

        touched by Col. Jones, in Lt. Col. De Vore’s presence.

229.    Employee B told Kellerman that she had stated to Col. Jones that she believed his touching

        of her was inappropriate and unwelcome.

230.    Employee B told Kellerman that she would report the incident to the KHP Director of

        Human Resources.

231.    On or about August 19, 2019, Kellerman was advised that he was no longer supervising

        Information Technology, an employment duty that both Col. Jones and Lt. Col. De Vore

        knew Kellerman was especially fond of.

232.    On or about October 7, 2019, Kellerman attended a senior staff meeting which included

        many civilian section heads and the Professional Standards Unit.

233.    During this meeting, Col. Jones addressed the group and referred to the performance of the

        responding Troopers to a recent fatality crash with an inappropriate race-based comment.

234.    On October 24, 2019, Kellerman received a call from Harrington detailing a report of

        sexual harassment he had received from Employee E, whom Kellerman supervised.

235.    Employee E had reported to Harrington a sexual harassment incident by Col. Jones and she

        stated that Employee C had witnessed it.

236.    Kellerman was told by Harrington that Employee E was intimidated by Col. Jones.

237.    Kellerman was informed by Harrington that Employee E was told to report any sexual

        harassment to the KHP Director of Human Resources.

238.    Kellerman called the KHP Director of Human Resources to report what Harrington had

        relayed to him regarding Employee E’s sexual harassment.




                                                26
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 27 of 42




239.    Throughout October 2019, Kellerman was also made aware of other instances of Col.

        Jones’s sexual harassment of Employee E.

240.    Kellerman discussed these incidents with Harrington and they both agreed to be more

        watchful of Col. Jones’s actions with Employee E.

241.    On or about November 7, 2019, Employee B reported to Kellerman that she was again

        physically touched and felt singled out, in a gender discrimination manner, at a meeting

        with Col. Jones.

242.    Kellerman told Employee B to report the incident to the KHP Director of Human

        Resources.


Kellerman Asserted His Free Speech Rights and Reported His Knowledge of KHP’s Illegal
                   Actions by Jones and De Vore to Public Officials


243.    Between January and March of 2020, Kellerman met with Legislator B to discuss the low

        morale issues within KHP and the working environment within KHP.

244.    Kellerman’s conversations with Legislator B were in Kellerman’s personal capacity,

        outside the scope of his employment with KHP, and were done to inform and to report the

        behaviors of Col. Jones and Lt. Col. De Vore and the leadership of KHP.

245.    In February of 2020, Kellerman met with a Kansas State Representative (“Legislator D”)

        to discuss to discuss the low morale issues within KHP, the poor working environment

        within KHP. as well as other illegal actions by Col. Jones and Lt. Col. De Vore within

        KHP.

246.    Kellerman’s conversations with Legislator D were in Kellerman’s personal capacity,

        outside the scope of his employment with KHP, and were to inform and report the

        behaviors of Col. Jones and Lt. Col. De Vore and the leadership of KHP.



                                               27
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 28 of 42




 Kellerman Continued to Report the Sexual Harassment of KHP Employees and Oppose
       KHP’s Prohibited Discrimination and Retaliation Against Him Intensified


247.    On or about February 21, 2020, Kellerman was told by Harrington that Employee E had

        reported to him another incident of sexual harassment by Col. Jones had occurred against

        her.

248.    Harrington relayed the details of Employee E’s incident to Kellerman, which included

        physical touching, of a sexual nature, along with inappropriate comments, of a sexual

        nature.

249.    Kellerman discussed this incident directly with Employee E, made notes of this incident,

        and encouraged her to report it to the KHP Director of Human Resources.

250.    On or about March 3, 2020, Employees C and E told Kellerman they were meeting with

        investigators with the Department of Administration regarding their complaints of sexual

        harassment and gender discrimination of female KHP employees.

251.    Employees C and E told Kellerman that they were both scared of what would happen if

        Col. Jones or Lt. Col. De Vore found out they met with the investigators.

252.    Kellerman told Employees C and E that they were legally protected from retaliation for

        reporting the sexual harassment and gender discrimination and that they could confirm that

        with the KHP Director of Human Resources.

253.    After meeting with the investigators with the Department of Administration, Employees C

        and E told Kellerman that they had told the investigators that they had previously reported

        multiple incidents of sexual harassment and gender discrimination to Kellerman,

        Harrington, and the KHP Director of Human Resources.




                                                28
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 29 of 42




  Kellerman Was Specifically Named to His Employer by the Kansas Department of
Administration as an Employee Reporting the Sexual Harassment of KHP Employees and
               Acting in Opposition of KHP’s Prohibited Discrimination


254.    Kraig Knowlton, Director of the Office of Personnel Services for Kansas Department of

        Administration, drafted a “Summary of Findings” regarding the investigation of the female

        KHP employees reporting complaints of sexual harassment and gender discrimination.

255.    Knowlton’s Summary of Findings was directed to Will Lawrence, Gov. Kelly’s Chief of

        Staff, and to Ryan Wright, Gov. Kelly’s Deputy Chief of Staff.

256.    Knowlton’s Summary of Findings detailed many of the same occurrences of sexual

        harassment and discrimination that are alleged within this Complaint.

257.    Knowlton’s Summary of Findings specifically identified Harrington and Kellerman and

        stated that they “urged” the female KHP employees to come forward and make complaints

        of the sexual harassment and discrimination they suffered.

258.    Knowlton’s Summary of Findings reported that “due to the extremely strong likelihood of

        bias against Col. Jones” by the female employees making the complaints, it was difficult

        to wholly substantiate the allegations.

259.    Knowlton’s Summary of Findings also reported that Col. Jones’s “double entendres or

        questionable statements” could not be clearly defined as sexual harassment by the

        investigators.

260.    Upon information and belief, Col. Jones was informed of Knowlton’s Summary of

        Findings and its contents.




                                                  29
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 30 of 42




   The Employment Retaliation Against Kellerman Ultimately Results in Termination


261.    During March of 2020, Kellerman had multiple conversations with Col. Jones and Lt. Col.

        De Vore that were ambiguously worded, but Kellerman perceived them to be retaliatory

        statements and actions against him.

262.    During the end of March through April of 2020, Kellerman had little contact with Col.

        Jones or Lt. Col. De Vore, which he perceived as leadership disengaging with him in a

        retaliatory manner.

263.    On or about May 5, 2020, during a conference call with Lt. Col. De Vore, Kellerman and

        Harrington were asked by Lt. Col De Vore if they disagreed with the decision to not allow

        a female KHP employee (“Employee J”) a different position within KHP.

264.    The position Employee J was requesting was a supervisory position within KHP.

265.    Kellerman and Harrington both expressed their opposition to deny Employee J this

        position, as KHP policy would deem her qualified for the position.

266.    Kellerman and Harrington both expressed that not allowing Employee J this position

        violated KHP policy and did not reflect well on the administration.

267.    Lt. Col. De Vore angrily responded to Kellerman and Harrington’s statements by saying,

        “The Colonel has the right to do whatever he needs to do for the agency.”

268.    For many years, both Kellerman and Harrington have known Lt. Col De Vore to openly

        have the opinion that women do not belong in law enforcement.

269.    It was clear during Lt. Col. De Vore’s conference call that Col. Jones and Lt. Col. De Vore

        did not want Employee J to have the leadership position, and Kellerman and Harrington,

        the only majors expressing opposition on the call, believed that it was solely because she

        is female.


                                                30
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 31 of 42




270.    On or about May 27, 2020, Employee E returned to the office after working remotely due

        to COVID policies.

271.    Employee E reported to Kellerman that upon her return, she had been sexually harassed by

        Col. Herman by very inappropriate physical touching, of a sexual nature.

272.    Employee E was in distress while reporting this incident to Kellerman and Kellerman

        encouraged her to report the incident to the KHP Director of Human Resources.

273.    Kellerman also told Employee E that she could continue to work from home, based upon

        COVID policies, and that this would prevent Col. Jones from further sexually harassing

        her.

274.    Kellerman also received a report from Harrington that Employee E had also reported this

        incident to him.

275.    On or about June 17, 2020, Employee E reported to Kellerman that she had met with the

        law firm attorneys hired to conduct an “investigation” into allegations made against Col.

        Jones.

276.    Employee E reported to Kellerman that during her interview, she felt the attorneys made

        fun of her and blamed her for Col. Jones’s conduct toward her.

277.    Employee E reported to Kellerman that she did not believe that the investigation was taken

        seriously, nor would positive results occur from it.

278.    Employee E reported to Kellerman that she had told the investigation attorneys that the

        female KHP employees had been reporting their complaints to Kellerman and Harrington

        and that Kellerman and Harrington had consistently encouraged them to report to the KHP

        Director of Human Resources, which they had done.




                                                 31
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 32 of 42




279.    In July of 2020, Kellerman met with one of the attorneys conducting the investigation into

        allegations made against Col. Jones.

280.    Kellerman’s meeting with the attorney was for KHP business, but for a different KHP legal

        issue, unrelated to the sexual harassment investigation.

281.    Kellerman expected the attorney to ask him about his involvement with the sexual

        harassment and reporting of complaints to Human Resources.

282.    Kellerman was not asked about his involvement and the attorney was silent as to the subject

        of the sexual harassment allegations of female KHP employees.

283.    On July 23, 2020, Kellerman was asked to go into Col. Jones’s office.

284.    Kellerman went into Col. Jones’s office; others present in the room were Col. Jones, Lt.

        Col. De Vore, Luther Ganieany, General Counsel for KHP, and Craig Kibbe, from Kansas

        Department of Administration.

285.    Col. Jones told Kellerman that he was “tasked with cleaning up the Patrol.”

286.    Col. Jones handed Kellerman a prepared written resignation for him to sign.

287.    Kellerman asked Col. Jones why his employment was ending, to which Jones smiled and

        told Kellerman, “You know why.”

288.    Kellerman asked whether he was resigning from his position as major or from the KHP.

289.    Craig Kibbe told Kellerman it was from the KHP.

290.    Kellerman asked what his options were, to which Kibbe responded that Kellerman could

        be demoted back to Captain and terminated with civil service protection.

291.    Kellerman asked if he could discuss the options with an attorney, to which he was told no.

292.    Kellerman then stated he would choose the demotion option.




                                                32
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 33 of 42




293.    Col. Jones handed him a different prepared written letter for him to sign, allowing his

        demotion to Captain and termination.

294.    Kellerman signed the termination and his employment with KHP ended.


  Prior to the Retaliatory Terminations, Governor Kelly’s Office Knew Harrington and
 Kellerman Reported KHP’s Sexual Harassment and That They Had Publicly Engaged in
                            Opposition of KHP’s Illegal Actions

295.    Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

        as though fully set forth herein.

296.    The Kansas Department of Administration provided Governor Laura Kelly’s office with

        an assessment of the accusations made by KHP employees against Col. Jones and Lt. Col.

        De Vore.

297.    Under information and belief, Governor Laura Kelly’s office then directed a law firm to

        investigate claims made against Col. Jones, including complaints of sexual harassment,

        complaints of gender discrimination, and complaints of misuse of a state aircraft.

298.    Under information and belief, Governor Laura Kelly, and/or her office, was also informed

        of the allegations against Col. Jones based upon the information relayed by Harrington and

        Kellerman to public officials.

299.    Under information and belief, the Department of Administration’s investigation summary

        and/or the law firm’s investigation report informed Col. Jones and Lt. Col. De Vore that

        Harrington and Kellerman had provided information to public officials, as well as to the

        Department of Administration, and that they had encouraged the KHP Director of Human

        Resources, as well as female KHP employees, to report the sexual harassment and gender

        discrimination to proper authorities.




                                                33
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 34 of 42




300.    Under information and belief, in response to a question from media regarding how

        Harrington and Kellerman’s terminations related to the investigation into complaints

        against Col. Jones, KHP spokesman and employee Major Andrew Dean stated in an email

        that “their performance and leadership was unsatisfactory and did not meet the standards

        set by their superiors.”

                            COUNT I: VIOLATION OF TITLE VII
                                        RETALIATION
                                          (Harrington)
                             (Alleged against State of Kansas/KHP)

301.    Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

        as though fully set forth herein.

302.    At all times relevant, Defendants State of Kansas and Kansas Highway Patrol were an

        employer within the meaning of Title VII of the Civil Rights Act of 1964.

303.    Between April 2019 and July 2020, Harrington received complaints made by female KHP

        employees regarding their events of sexual harassment and gender discrimination by KHP

        employees.

304.    Between April 2019 and July 2020, Harrington opposed the unlawful discrimination and/or

        harassment by discussing the unlawful actions with others, including: the KHP Director of

        Human Resources, current KHP employees, former KHP employees, members of the

        Kansas State Legislature, and the Kansas Department of Administration.

305.    Between April 2019 and July 2020, Harrington also opposed the unlawful discrimination

        and/or harassment by directly reporting the unlawful actions to the KHP Director of Human

        Resources.




                                                34
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 35 of 42




306.    By opposing unlawful discrimination or harassment against female employees by

        Defendants, its employees or agents, Harrington was engaged in protected activity under

        Title VII.

307.    Defendants knew Harrington exercised his civil rights and engaged in protected activity

        because Harrington had made complaints to Col. Jones, Lt. Col. De Vore, the KHP Director

        of Human Resources, and other KHP supervisors in objection to Defendants’ harassment

        or discrimination against female employees.

308.    Under information and belief, Defendants additionally knew Harrington exercised his civil

        rights because Harrington had discussed the unlawful actions with members of the Kansas

        State Legislature and the Kansas Department of Administration.

309.    Defendants knew Harrington exercised his civil rights and engaged in protected activity

        because Harrington provided the discrimination complaint process information to female

        KHP employees to allow them to report the sexual harassment and/or gender

        discrimination against them.

310.    Defendants took adverse employment actions against Harrington, including retaliation;

        denial of opportunities; unwarranted disciplines; and termination.

311.    Harrington’s exercise of his civil rights, as alleged in this Complaint, was a direct and

        proximate cause of Defendants’ adverse employment actions.

312.    As a result of Defendants’ unlawful termination, Harrington has suffered damages.

                            COUNT II: VIOLATION OF TITLE VII
                                        RETALIATION
                            (Harrington’s Post-Employment Charge)
                             (Alleged against State of Kansas/KHP)

313.    Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

        as though fully set forth herein.



                                                35
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 36 of 42




314.    At all times relevant, Defendants State of Kansas and Kansas Highway Patrol were an

        employer within the meaning of Title VII of the Civil Rights Act of 1964.

315.    On August 17, 2020, Harrington filed a formal Charge of Discrimination with the Equal

        Employment Opportunity Commission (“EEOC”) against the State of Kansas and Kansas

        Highway Patrol, alleging employment retaliation for his acts in opposition to KHP’s

        discrimination.

316.    By filing a formal charge of unlawful discrimination with the EEOC, Harrington was

        engaged in a protected activity under Title VII.

317.    Defendants knew Harrington exercised his civil rights and engaged in a protected activity

        because they were served with a copy of the EEOC Charging Complaint.

318.    Defendants engaged in retaliation against Harrington, through the actions of Will

        Lawrence, the Kansas Governor’s Chief of Staff, specifically stating Harrington would not

        be paid his accrued sick leave because he filed the formal EEOC Charge of Discrimination.

319.    Harrington’s exercise of his civil rights, as alleged in this Complaint, was a direct and

        proximate cause of Defendants’ adverse and retaliatory actions.

320.    As a result of Defendants’ unlawful retaliation, Harrington has suffered damages.

                           COUNT III: VIOLATION OF TITLE VII
                                       RETALIATION
                                         (Kellerman)
                            (Alleged against State of Kansas/KHP)

321.    Plaintiffs reallege and incorporate by reference each and every paragraph of this Complaint

        as though fully set forth herein.

322.    At all times relevant, Defendants State of Kansas and Kansas Highway Patrol were an

        employer within the meaning of Title VII of the Civil Rights Act of 1964.




                                                36
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 37 of 42




323.    Between April 2019 and July 2020, Kellerman received complaints made by female KHP

        employees regarding their events of sexual harassment and gender discrimination by KHP

        employees.

324.    Between April 2019 and July 2020, Kellerman opposed the unlawful discrimination and/or

        harassment by discussing the unlawful actions with others, including: the KHP Director of

        Human Resources, current KHP employees, former KHP employees, and members of the

        Kansas State Legislature.

325.    Between April 2019 and July 2020, Kellerman also opposed the unlawful discrimination

        and/or harassment by directly reporting the unlawful actions to the KHP Director of Human

        Resources.

326.    By opposing unlawful discrimination or harassment against female employees by

        Defendants, its employees or agents, Kellerman was engaged in a protected activity under

        Title VII.

327.    Defendants knew Kellerman exercised his civil rights and engaged in a protected activity

        because Kellerman had made complaints to Col. Jones, Lt. Col. De Vore, the KHP Director

        of Human Resources, and other KHP supervisors in objection to Defendants’ harassment

        or discrimination against female employees.

328.    Defendants knew Kellerman exercised his civil rights and engaged in a protected activity

        because Kellerman had provided the discrimination complaint process information to

        female KHP employees to allow them to report the sexual harassment and/or gender

        discrimination against them.

329.    Under information and belief, Defendants additionally knew Kellerman exercised his civil

        rights and engaged in a protected activity because Kellerman had discussed the unlawful




                                               37
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 38 of 42




        actions with members of the Kansas State Legislature and KHP employees had reported

        his assistance in reporting their claims to the Kansas Department of Administration.

330.    Defendants took adverse employment actions against Kellerman, including retaliation;

        denial of opportunities; unwarranted disciplines; and termination.

331.    Kellerman’s exercise of his civil rights, as alleged in this Complaint, was a direct and

        proximate cause of Defendants’ adverse employment actions.

332.    As a result of Defendants’ unlawful termination, Kellerman has suffered damages.

                                 COUNT IV: 42 U.S.C. § 1983
                            Harrington First Amendment Violations
                             (Alleged against Jones and De Vore)

333.    Plaintiffs reallege and incorporate by reference each and every paragraph of this

        Complaint as though fully set forth herein.

334.    The First Amendment of the United States Constitution guarantees Plaintiff the right to

        freedom of speech. Plaintiff’s right to free speech is further protected by 42 U.S.C. § 1983,

        which imposes liability on any person acting under color of state law who deprives Plaintiff

        of his right of free speech.

335.    Plaintiff James Scott Harrington exercised his right of free speech by speaking out on

        matters of public concern. Specifically, Harrington disclosed information regarding

        seemingly illegal actions by State of Kansas employees, Superintendent Col. Herman

        Jones, and Assistant Superintendent Lt. Col. Jason De Vore.

336.    Defendants knew Harrington exercised his civil rights by discussing the illegal activities

        of Col. Jones, Lt. Col. De Vore, and other KHP employees with others, such as: members

        of the Kansas State Legislature, employees of the Kansas Department of Administration,

        former KHP employees, current KHP employees, and personal friends.




                                                 38
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 39 of 42




337.    Furthermore, Harrington was acting as a member of the public speaking on a matter of

        public concern outside the scope of his official job duties.

338.    Defendants, acting under color of state law, violated Plaintiff’s First Amendment right to

        free speech by retaliating and ultimately terminating his employment for exercising his

        right.

339.    Defendants’ interests in promoting the efficiency of the public service do not outweigh

        Plaintiff’s interests in free speech.

340.    Plaintiff’s free speech was a motivating factor in Defendants’ decision to terminate

        Plaintiff.

341.    Defendants’ actions against Plaintiff were done willfully or maliciously; intentionally and

        in gross disregard of the Plaintiff’s constitutional rights; and/or in reckless disregard of the

        Plaintiff’s constitutional rights.

342.    Plaintiff has suffered damages of economic loss in addition to other non-economic

        damages.

                                  COUNT V: 42 U.S.C. § 1983
                             Kellerman First Amendment Violations
                              (Alleged against Jones and De Vore)


343.    Plaintiffs reallege and incorporate by reference each and every paragraph of this

        Complaint as though fully set forth herein.

344.    The First Amendment of the United States Constitution guarantees Plaintiff the right to

        freedom of speech. Plaintiff’s right to free speech is further protected by 42 U.S.C. § 1983,

        which imposes liability on any person acting under color of state law who deprives Plaintiff

        of his right of free speech.




                                                  39
       Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 40 of 42




345.    Plaintiff Joshua A. Kellerman exercised his right of free speech by speaking out on matters

        of public concern. Specifically, Kellerman disclosed information regarding seemingly

        illegal actions by State of Kansas employees, Superintendent Col. Herman Jones, and

        Assistant Superintendent Lt. Col. Jason De Vore.

346.    Defendants knew Kellerman exercised his civil rights by discussing the illegal activities of

        Col. Jones, Lt. Col. De Vore, and other KHP employees with others, such as: members of

        the Kansas State Legislature, former KHP employees, current KHP employees, and

        personal friends.

347.    Furthermore, Kellerman was acting as a member of the public speaking on a matter of

        public concern outside the scope of his official job duties.

348.    Defendants, acting under color of state law, violated Plaintiff’s First Amendment right to

        free speech by retaliating and ultimately terminating his employment for exercising his

        right.

349.    Defendants’ interests in promoting the efficiency of the public service do not outweigh

        Plaintiff’s interests in free speech.

350.    Plaintiff’s free speech was a motivating factor in Defendants’ decision to terminate

        Plaintiff.

351.    Defendants’ actions against Plaintiff were done willfully or maliciously; intentionally and

        in gross disregard of the Plaintiff’s constitutional rights; and/or in reckless disregard of the

        Plaintiff’s constitutional rights.

352.    Plaintiff has suffered damages of economic loss in addition to other non-economic

        damages.




                                                  40
      Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 41 of 42




       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor on all claims

asserted and against the Defendants for economic damages, compensatory damages, punitive

damages, reasonable attorney’s fees and costs incurred, for pre and post-judgment interest as

allowed by law, and for such other and further legal and equitable relief as this Court deems just

and proper.

                                                       Respectfully submitted,

                                                       /s/ Kelly J. Trussell
                                                       Kelly J. Trussell, #23161
                                                       SLOAN, EISENBARTH, GLASSMAN,
                                                         McENTIRE & JARBOE, L.L.C.
                                                       534 S. Kansas Avenue, Suite 1000
                                                       Topeka, KS 66603-3456
                                                       Phone: (785) 357-6311
                                                       Fax:(785) 357-0152
                                                       ktrussell@sloanlawfirm.com
                                                       ATTORNEYS FOR PLAINTIFFS




                                 DEMAND FOR JURY TRIAL

               Plaintiffs request a trial by jury on all triable claims.



                                                       Respectfully submitted,

                                                       /s/ Kelly J. Trussell
                                                       Kelly J. Trussell, #23161
                                                       SLOAN, EISENBARTH, GLASSMAN,
                                                         McENTIRE & JARBOE, L.L.C.
                                                       534 S. Kansas Avenue, Suite 1000
                                                       Topeka, KS 66603-3456
                                                       Phone: (785) 357-6311
                                                       Fax:(785) 357-0152
                                                       ktrussell@sloanlawfirm.com
                                                       ATTORNEYS FOR PLAINTIFFS




                                                  41
Case 5:20-cv-04081-HLT-KGG Document 1 Filed 12/04/20 Page 42 of 42




                  DESIGNATION OF PLACE OF TRIAL

      Plaintiffs designate and request that trial take place in Topeka, Kansas.



                                            Respectfully submitted,

                                            /s/ Kelly J. Trussell
                                            Kelly J. Trussell, #23161
                                            SLOAN, EISENBARTH, GLASSMAN,
                                              McENTIRE & JARBOE, L.L.C.
                                            534 S. Kansas Avenue, Suite 1000
                                            Topeka, KS 66603-3456
                                            Phone: (785) 357-6311
                                            Fax:(785) 357-0152
                                            ktrussell@sloanlawfirm.com
                                            ATTORNEYS FOR PLAINTIFFS




                                       42
